DECISION
The present holder of the title Lutu shall hold that title until his death, or until he commits such misconduct as will give good cause for removing him. When his death occurs, or if he should be deprived before death, .the whole of the Afoa family shall meet together and endeavor to appoint a successor. If they disagree among themselves and there happens to be more than one candidate, then the final decision shall rest with Afoa. It is ordered by the Court that the name Afoa has the right of title and no one else has the right to interfere.
*122The costs of court are as follows: $15.00 to he paid by the side of Lutu and $10.00 to be paid by Afoa.
/s/ C. J. Parks,
Clerk of the Court
The above to the best of my knowledge and belief is a true copy of the original decision in the case of Lutu v. Molioo-Afoa: #90-1905
This 28th day of May, 1923.
/s/ Sydney D. Hall,
Secretary of Native Affairs. (SEAL)
Attest:
/s/ Edwin T. Pollock,
Governor. (SEAL)
[EDITOR’S NOTE: This Decision was changed to the extent indicated in the following letter from the High Court.]
In the matter of the “Matai” Name “LUTU”
Before the American Judge, and Secretary of Native Affairs.
The “Matai” “Lutu-Samuelu” died December 10th, 1921. Said record being found on page 80 of the Register of Deaths in the office of the Secretary of Native Affairs.
A short time after his death, Molioo, Native Judge of District Court #1, appeared in the office of the Secretary of Native Affairs and presented to that official a copy of a court decision rendered in the year 1905 in an action involving the “matai” name “LUTU”.
The Secretary of Native Affairs after reading the contents of said copy made reference to the files in the case above mentioned and investigation of the said files disclosed the fact that a forged decision had been attached to *123the said files and no apparent record of the original true decision existed.
The purport of the copy of the decision presented to the Secretary of Native Affairs by Molioo was to invest the name “Afoa” with the power of decision as to who should be the “matai” in the Lutu family in case of disagreement in said family.
The purport of the forged decision was to place the power and authority of the decision in the name Faagata.
Comparison of the forged decision with the authentic copy presented by Molioo disclosed very slight variance in the wording of the decision; viz., the copy presented by Molioo, investing Afoa with power of decision as to who should be “matai” in case of Disagreement, and the forged decision discovered in the files, investing Faagata with power of decision in case of disagreement in family.
The Secretary of Native Affairs, Sydney D. Hall, made a thorough investigation of all the matters involved and due to the authentication of the decision presented by Molioo held that that was the decision which should obtain and be followed in any action that might occur in case of a disagreement in the family.
Various members of the Faagata family, have at different times, presented themselves at the office of the Secretary of Native Affairs, insisting that because of the disagreement involved in the selection of a “Matai” to hold the name “Lutu” that the matters in connection therewith be made the subject of a trial in court. But the unvarying answer of the Secretary of Native Affairs has been that this matter had already been decided by previous court action and that nothing remained in view of the existing disagreement but to abide by the said previous court decision and register as Lutu the person designated by Afoa, which action had this day been ordered by the said named official and which is in keeping with the policy of the Court *124that no previous court cases and decisions handed down by previous judges will be reviewed and perhaps reversed.
Further investigation by the Secretary of Native Affairs disclosed the fact that in the copy of the decision submitted by said named Molioo a slight error exists, in that where the decision reads “the whole of the Afoa family shall meet together and endeavor to appoint a successor” the word “Afoa” should read the word “Lutu” according to a further Samoan decision existing on the third page of the complaint blank.
The Secretary of Native Affairs in the action he has taken has been guided by the order of the court which exists in the two decisions, viz., the one in the possession of Molioo and the Samoan decision on the third page of the complaint blank, that the final decision shall rest with Afoa in case of a disagreement among the members of the family.
Attached herewith find translated copy of .the Samoan decision as found on the third page of the complaint blank.
This thirteenth day of February, 1922.